Citation Nr: 0700115	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a left hip disorder.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a left knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for hearing loss in the right ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1991.  He also had a period of service from December 1991 to 
April 1992; however, he is not entitled to receive VA 
benefits based on this later period of service.

The instant appeal arose from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia, which denied claims for 
service connection for tinnitus, a left hip, and a left knee 
disorder, denied a claim to reopen a claim for service 
connection for hearing loss in the right ear, and denied an 
increased rating for left ear hearing loss.

The of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A 1995 rating decision found no current left hip or left 
knee disability.

2.  Evidence submitted since the 1995 rating decision 
includes a June 2003 VA treatment record which assessed 
degenerative joint disease of the left knee and private X-
rays reports which reveal degenerative joint disease of the 
left hip and raise a reasonable possibility of substantiating 
the claims.

3.  A 1995 rating decision found no current hearing loss 
disability in the right ear.  

4.  Evidence submitted since the 1995 rating decision 
includes VA audiological evaluations which reveal a current 
hearing loss disability in the right ear and raises a 
reasonable possibility of substantiating the claim.

5.  Tinnitus is not related to service.

6.  Audiometric evaluation shows that the veteran has, at 
worst, level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  With regard to the right ear hearing loss claim, and the 
left hip and left knee claims, the 1995 rating decision is 
final, but new and material evidence has been submitted, and 
the claims are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
20.1103 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI, 
VIA, and VII, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material claims

"New" evidence is that which has not been previously 
submitted and "material" evidence is that which is related 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).  

Left hip and left knee claims

The appellant is seeking to reopen his claims of entitlement 
to service connection for left hip and left knee claims which 
were previously denied in a 1995 rating decision.  The 
evidence of record at the time of the 1995 rating decision 
included service medical records which showed that the 
veteran's left leg was injured when it was caught between two 
trucks.  The 1995 rating decision concluded that there was no 
evidence of a current chronic disability involving the left 
hip or the left knee based on the evidence at that time, 
including a 1995 VA examination report.  

The present claim for benefits was initiated in 2003.  
Evidence which has been received since the time of the 1995 
denial includes written statements prepared by the veteran 
and his representative; transcripts of hearing testimony 
provided by the veteran; and VA and private treatment records 
which reveal X-ray evidence of left hip osteoarthritis and an 
assessment of degenerative joint disease of the left knee.  

The Board finds that this additional evidence, particularly 
the veteran's testimony and the VA and private treatment 
records, considered together with the evidence previously 
assembled, is sufficient to warrant reopening of the 
veteran's claims.  The additional evidence is "new" in that 
it was not previously before the RO when it last adjudicated 
the veteran's claims in 1995.  The "new" evidence is also 
"material," inasmuch as it includes evidence of a current 
left hip and left knee disability as well as competent lay 
evidence of problems with the left leg in service which 
continued after service until the present time.  

As the Board finds that new and material evidence has been 
presented, compliance with the duty to assist and the duty to 
notify is unnecessary with regard to the new and material 
aspect of the claims.

Right ear hearing loss

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(2006), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The appellant is seeking to reopen his claim of entitlement 
to service connection for right ear hearing loss which was 
previously denied in a 1995 rating decision.  
The evidence of record at the time of the 1995 rating 
decision included service medical records which showed that 
the veteran was exposed to noise in service and an October 
1995 VA audiological examination which did not reveal a right 
ear hearing loss disability for VA compensation benefits 
purposes.  The 1995 rating decision concluded that there was 
no evidence of defective hearing in the right ear, no 
evidence of incurrence in service, and no evidence of a nexus 
to service.  

The present claim for benefits was initiated in 2003.  
Evidence which has been received since the time of the 1995 
denial includes written statements prepared by the veteran 
and his representative; transcripts of hearing testimony 
provided by the veteran; and VA audiology examinations in 
2003 and 2006 which reveal a current right ear hearing loss 
disability for VA compensation benefits purposes.  

The Board finds that this additional evidence, particularly 
the veteran's testimony and the recent VA audiology 
examination reports, considered together with the evidence 
previously assembled, is sufficient to warrant reopening of 
the veteran's claim.  The additional evidence is "new" in 
that it was not previously before the RO when it last 
adjudicated the veteran's claim in 1995.  The "new" 
evidence is also "material," inasmuch as it includes 
evidence of current right ear hearing loss disability as well 
as competent lay evidence of decreased hearing in service 
which continued after service until the present time.  New 
and material evidence having been submitted, the veteran is 
entitled to have his hearing loss claim considered de novo.

As the Board finds that new and material evidence has been 
presented, compliance with the duty to assist and the duty to 
notify is unnecessary with regard to the new and material 
aspect of the claim.

Service connection for tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

The preponderance of the evidence is against a finding that 
the veteran's tinnitus is due to service.  The service 
medical records do not reference tinnitus.  The post service 
medical evidence first reveals a complaint of ringing in the 
ear in 1995, several years after service.  Recent VA 
audiology reports diagnose tinnitus. While the veteran's 
service medical records and his testimony indicate that he 
was exposed to noise in service, he has also testified that 
his present employment requires that he wear hearing 
protection.

None of the competent medical evidence contains any medical 
opinion suggesting any sort of possible causal relationship 
or nexus between his current tinnitus and service.  
Statements by the veteran to the effect that he has tinnitus 
that is the result of noise exposure in service do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

The Board finds more persuasive the opinion of a VA 
audiologist in 2005 that it was "less likely than not that 
the tinnitus is due to noise exposure in the military."  The 
veteran and his representative have asked that this opinion 
be given less weight because the examiner stated that the 
cause of tinnitus cannot be determined with certainty and 
because the opinion was based in part on the veteran's report 
that his tinnitus began 10 years ago.  The veteran has since 
revised his statement to say that he has had tinnitus for 10 
to 20 years.  

First, although the examiner prefaced her remarks by stating 
that the etiology of tinnitus could not be determined with 
certainty, that fact does not lessen the probative value of 
the opinion.  This is because the same examiner provided the 
opinion that it was less likely than not that there was a 
relationship between tinnitus and service.  A medical opinion 
does not have to be absolute to be probative.  In this case, 
the audiologist provided an opinion after an examination and 
a history provided by the veteran and stated that there was a 
less than 50 percent likelihood that the veteran's tinnitus 
began in service because the veteran reported that his 
tinnitus began after service, 10 years ago.  This statement 
is supported by the medical evidence of record as the first 
notation of tinnitus in the medical files was approximately 
10 years prior to the 2005 VA audiology examination.

Second, the medical opinion remains valid even though the 
veteran has since revised his statement to say that his 
tinnitus began 10 to 20 years ago.  This is so because the 
veteran still maintains that his tinnitus only began as 
recently as 10 years ago, after service.  Further, as noted 
above, the medical evidence supports a finding that tinnitus 
began after service given that the service medical records 
are silent as to tinnitus and given that the first complaint 
of tinnitus was noted in 1995, several years after separation 
from service.  A March 2006 private medical record reports 
that tinnitus has only been a problem "for a few years . . . 
the tinnitus first occurred several years prior to this 
visit."  For these reasons, the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.

Left ear hearing loss

A VA report of audiological examination in December 2003 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
45
50
50
45

Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.  Pure tone averages were 48 decibels 
in the left ear.

A VA report of audiological examination in August 2005 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
40
45
45
40

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  Pure tone averages were 42 decibels 
in the left ear.

A VA report of audiological examination in February 2006 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
45
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  Pure tone averages were 50 decibels 
in the left ear.

A report of audiological examination in May 2006 revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
45
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  Pure tone averages were 50 decibels 
in the left ear.

Private audiology assessments in 2002 and 2006, which did not 
include speech recognition scores, reveal similar findings 
and reveal that the veteran's hearing loss in the left ear 
worsened between 2002 and 2006.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under the applicable regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85.

The Board notes that an assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for left ear 
hearing loss is not appropriate.  The most severe findings 
include speech discrimination of 84 percent and a pure tone 
threshold average of 50 decibels in the left ear.

The only possible interpretation of these findings under the 
regulations is that the veteran's hearing loss is at no more 
than level II in the left ear; therefore, a compensable 
rating is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.85(g) (pertaining to situations where the veteran is 
deaf) and 4.86, but the results of the audiometric 
examinations of record clearly show that these provisions are 
not applicable in this case.  It is also noted that there is 
no other pertinent medical evidence of record that would 
entitle the veteran to a compensable rating for left ear 
hearing loss.
 
In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  While the Board finds the evidence and his statements 
to this effect to be credible, they do not provide sufficient 
evidence on which to award a higher rating for his service-
connected left ear hearing loss because disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
See 38 C.F.R. § 4.85, Tables VI-VII.

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of letters dated in 
June 2003 which were issued prior to the initial adjudication 
of the claims in September 2003.  The letters advised him of 
the duty to assist and the duty to notify.  He was told of 
the requirements to establish successful claims for service 
connection and an increased rating.  He was advised of his 
and VA's respective duties.  While these letters did not 
specifically request the veteran to provide "any evidence in 
his possession" that pertained to his claims, he should have 
known this was the case given the content of the notice 
provided.  For example, he was told that it was his 
responsibility to make sure that VA received all records not 
in the possession of the government.  He also signed a 
document in September 2005 acknowledging that he had no 
further evidence to submit.

While the 2004 notice letters did not explain the assignment 
of disability ratings and effective dates, such explanation 
is moot, given that service connection is denied for tinnitus 
and an increased rating is denied for left ear hearing loss.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Service 
medical records, VA treatment records and private medical 
records have been associated with the claims folder.  The 
veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge sitting in Atlanta, Georgia, 
in January 2006.  He also provided a waiver of RO 
consideration in the first instance of additional private and 
VA treatment records he submitted after his hearing.  He has 
not identified any additional available evidence which is 
pertinent to the claims adjudicated in this decision and 
where reasonable efforts have not been made to associate it 
with the claims folder.  VA examinations have also been 
developed with regard to the hearing loss and tinnitus 
claims.  The Board therefore finds that VA has satisfied its 
duty to notify and assist.  


ORDER

New and material evidence having been submitted, the claims 
for entitlement to service connection for right ear hearing 
loss, a left hip disorder, and a left knee disorder are 
reopened, and the appeals are, to that extent, granted.

The claim for entitlement to service connection for tinnitus 
is denied.

The claim for a compensable evaluation for left ear hearing 
loss is denied.  


REMAND

Further development is warranted with regard to the right ear 
hearing loss claim.  A current VA examination report must be 
developed which assesses the current nature and severity of 
the veteran's hearing loss and which provides a medical 
opinion as to whether the current right ear hearing loss 
disability began in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiology examination with a medical 
opinion.  The claims files must be 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that any assessed right ear 
hearing loss disability was due to noise 
exposure in service, as opposed to other 
factors, like the post-service 
occupational noise exposure.  A complete 
rationale must be given for all opinions 
and conclusions expressed.

2.  The RO should then adjudicate the 
veteran's claims for service connection 
for right ear hearing loss, a left hip 
disorder, and a left knee disorder.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be issued an SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


